Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 17 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10655371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claims 1, 12, and 16 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Fabrice (FR 2876811) shows: a flush mounted handle assembly for a vehicle door, the handle assembly comprising: 
a case (9; Fabrice) configured to be fixed to a power slide door of the vehicle, the case defining a rear wall and opposing side portions; 
a handle base (7; Fabrice) having a first end and a second opposing end, the first and seconds ends being configured for a selective pivotal movement in opposite directions about a fixed pivot axis to engage the bell crank; 

a respective pair of paddle biasing members (12b, springs, and elastic element form a plurality of interacting biasing elements energizing the mechanical system; Fabrice), configured to bias the paddles against the handle base and minimize movement of the handle base in the manual operational mode upon an impact or during an unintended rotational movement of the handle base
Fabrice fails to show: a bell crank, a first depressed position with a first level of depression to actuate an automated movement of the power slide door in the power operational mode; and a second depressed position with a second level of depression to release a locking mechanism and to permit a movement of the power slide door in the manual operational mode.
Ogasawara (US 4907833) shows: a bell crank.

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed. Depressed handle functionality is not discussed or contemplated by the prior art of record. Therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675